PER CURIAM.
This cause having been submitted on the Amended Complaint and defendants’ motion to dismiss that complaint; and this court finding itself in full accord with the reasoning and conclusions of another statutory court of this district in Two Guys From Harrison-Allentown, Inc. v. McGinley, No. 25626, D.C.1959, 179 F.Supp. 944, concerning the constitutionality of Pennsylvania Act No. 212, 18 P.S. § 4699.10, approved August 10, 1959, prohibiting retail selling of enumerated commodities on Sunday; and the court finding nothing in the Amended Complaint herein to make the legal ruling in the aforesaid case No. 25626 inapplicable; it is this 16th day of December, 1959,
Ordered that the complaint herein seeking a permanent injunction against the enforcement of Pennsylvania Act No. 212, approved August 10, 1959, be and it is hereby dismissed.